United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Inventors: Chamness et al.				:
Application No. 16/882,864				:		Decision on Petition under
Filing Date: May 26, 2020				:		37 C.F.R. § 1.78(e)		
Attorney Docket No. 18-0201-CON0520 (0383884)	:


This is a decision on the petition under 37 C.F.R. § 1.78(e) filed July 20, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 120.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

The following benefit claims are relevant to this decision:

	(1)	This application is a continuation of Application No. 16/522,203;
	(2)	Application No. 16/522,203 is a continuation of Application No. 15/942,819;
(3)	This application is a continuation of Application No. 16/552,203;
	(4)	Application No. 16/552,203 is a continuation of Application No. 15/942,819;

The application was filed with an application data sheet (“ADS”) including benefit claims (1) and (2) set forth above.  The Office entered both benefit claims.

Benefit claims (1) and (2) erroneously list Application No. 16/552,203 as Application 
No. 16/522,203.

The petition and a corrected ADS were filed on July 20, 2022, in order to correct the typographical errors in the original benefit claims.

The corrected ADS “replaces” benefit claim (1) with benefit claim (3) in so far as the ADS replaces “16522203” in the benefit claim with “16552203”.

The corrected ADS fails to correct the error in benefit claim (2).  Specifically, the corrected ADS does not replace the benefit claim with benefit claim (4).  In fact, the corrected ADS does not make any change to benefit claim (2).

In view of the fact the corrected ADS does not correct benefit claim (2), the petition is dismissed. 

A renewed petition and a new corrected ADS may be filed.  The new corrected ADS must correct the error in benefit claim (1) and the error in benefit claim (2).

The issue fee was paid on August 9, 2022.  If a renewed petition and a new corrected ADS are filed prior to issuance of the patent, the renewed petition must include a request for continued examination (“RCE”) and a grantable petition to withdraw from issue.  The petition to withdraw from issue may be filed as an e-petition with the RCE and renewed petition submitted during the process of filing the e-petition.1  The Office strongly recommends the petition be filed as an       e-petition in order to ensure the petition is granted prior to the application issuing as a patent.  

If a renewed petition and a new corrected ADS are filed after issuance of the patent, the renewed petition must be accompanied by a request for a certificate of correction to correct the benefit information on the front page of the patent.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.  	 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

The Office of Data Management will be informed of this decision, and the application will be issued as a patent in due course absent the timely submission of a grantable petition to withdraw from issue.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions


    
        
            
        
            
    

    
        1 A Quick Start Guide providing guidance pertaining to the submission of e-petitions can be found at: https://www.uspto.gov/sites/default/files/patents/process/file/efs/guidance/epetition-quickstart.pdf.